UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7440



PHILLIP M. PROPST,

                                           Petitioner - Appellant,

         versus

STATE OF NORTH CAROLINA,

                                            Respondent - Appellee.



                           No. 96-7533



PHILLIP M. PROPST,

                                           Petitioner - Appellant,

         versus

STATE OF NORTH CAROLINA,

                                            Respondent - Appellee.




Appeals from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
District Judge. (CA-95-151-5-MU)

Submitted:   December 19, 1996           Decided:   January 6, 1997
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Phillip M. Propst, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1994),
amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214, and his motion for reconsider-

ation. We have reviewed the record and the district court's opinion
and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeals on the reasoning of the dis-

trict court. Propst v. North Carolina, No. CA-95-151-5-MU (W.D.N.C.
Aug. 22, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED


                                2
3